     Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 1 of 20. PageID #: 1073




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

FELICIA KINNEBREW,                        )     Case No. 1:20-cv-427
                                          )
       Plaintiff,                         )     Judge J. Philip Calabrese
                                          )
v.                                        )     Magistrate Judge Thomas M. Parker
                                          )
ANDREW SAUL, COMMISSIONER                 )
OF SOCIAL SECURITY                        )
ADMINISTRATION,                           )
                                          )
       Defendant.                         )
                                          )

                             OPINION AND ORDER

       Felicia Kinnebrew applied for disability benefits and supplemental security

income under Titles II and XVI of the Social Security Act. The Social Security

Administration denied her applications, both initially and after reconsideration.

After a hearing, an administrative law judge also denied her applications.

Ms. Kinnebrew appealed, but the appellate council declined review, rendering the

opinion final. Then, Plaintiff filed this action, seeking review in federal court. The

Magistrate Judge issued a report and recommendation that the Court vacate the

Commissioner’s decision and remand the case for reconsideration. The Commissioner

makes two objections to this recommendation. For the reasons that follow, the Court

SUSTAINS the Commissioner’s Objections (ECF No. 17), DECLINES TO ADOPT

the Report and Recommendation (ECF No. 16), and AFFIRMS the Commissioner’s

decision denying Ms. Kinnebrew’s application for benefits.
    Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 2 of 20. PageID #: 1074




                   FACTUAL AND PROCEDURAL BACKGROUND

         On March 24, 2017, an administrative law judge denied Ms. Kinnebrew’s

application for benefits. (ECF No. 9, PageID #228.) In May 2017, Ms. Kinnebrew

reapplied for benefits. (Id., PageID #466, 473.) In her second applications, which are

at issue here, she maintains that, as of March 25, 2017, she was disabled due to severe

osteoarthritis, which causes degenerative changes in her joints, back pain, weight

gain, and altered body mechanics.        (Id., PageID #466, 492.)     This onset date

represents the day after the denial of a prior application for benefits. (Id., PageID

#227.)        When the agency denied this second application initially and after

reconsideration (id., PageID #389, 398, 410, 417, 422 & 429), Ms. Kinnebrew

requested an administrative hearing (id., PageID #435).

         A.      The Administrative Hearing

         On November 6, 2018, the administrative law judge held a hearing to address

both of Ms. Kinnebrew’s applications and to determine whether she was disabled

under the Social Security Act. (Id., PageID #72–73.) At that hearing, the ALJ heard

testimony from both Ms. Kinnebrew and a vocational expert, Mary Everest. (Id.,

PageID #221.)

         Ms. Kinnebrew testified that she lost her job because she was limping and that

it was difficult to find and maintain other employment due to her limp. (Id., PageID

#232–233, 235.) She also testified that her pain is severe and that she needs a cane

all of the time. (Id. , Page ID #231–232.) In regard to what changed since her last

application for benefits, she maintained that her pain increased substantially and

that she cannot prepare her own meals, participate in social activities, or sit for more


                                            2
    Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 3 of 20. PageID #: 1075




than an hour at a time, resulting in what she described as a poor quality of life. (Id.,

PageID #231.) She testified that she spends most of her time lying on the couch with

her feet elevated. (Id., PageID #232.)

      Vocational expert Mary Everest testified about what work, if any, would be

available to Ms. Kinnebrew, accounting for her ailments. (Id., PageID #246.) Everest

considered a hypothetical person who could sit for an hour before needing to stand

and walk around for five minutes, each hour, for an eight-hour workday; could stand

and walk two of eight hours in a workday; could operate foot controls with her right

and left feet; and could reach over her head with both arms; could balance, but only

occasionally stoop, kneel, crouch or call, and could never work at unprotected heights

or operate a motor vehicle. (Id., PageID #247–48.) With these limitations, Everest

determined that Ms. Kinnebrew could perform jobs like inspector, assembler, or

information clerk and that she could do so even with her cane. (Id., PageID #249.)

But the vocational expert also opined that someone could not perform any job if the

individual were either not working twenty percent of the workday due to pain or

needed to keep her feet elevated at least fifty percent of the time. (Id., PageID

#249–51.)

      B.     Relevant Non-Testimonial Evidence

      Between 2016 and 2018, Ms. Kinnebrew sought care from a host of doctors,

nurses, and physical therapists; although none testified at her administrative

hearing, there were several treating source opinions before the administrative law

judge. The report and recommendation provides a detailed summary of that medical

opinion evidence. (ECF No. 16, PageID #1045–50.) Additionally, the administrative


                                           3
    Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 4 of 20. PageID #: 1076




law judge had before him other evidence—including reports from a psychological

examiner and state agency consultants—which the Magistrate Judge’s report and

recommendation also addresses. (See id., PageID #1050–52.)

             B.1.   Medical Opinions

      Dr. Adrienne Loretz is a podiatrist who treated Ms. Kinnebrew in April 2017.

(ECF No. 9, PageID #739.)        Dr. Loretz stated that Ms. Kinnebrew was under

treatment for “posterior tibial tendon dysfunction, ankle instability and osteoarthritis

of her left foot.” (Id.) Dr. Loretz believed that Ms. Kinnebrew would eventually need

a hip replacement, but that she should put the procedure off, given “her age and

weight issues.” (Id.) Further, Dr. Loretz noted that Ms. Kinnebrew “responded well

to physical therapy” and that she is “attempting to lose weight,” but that she

continues to favor her left side, causing her more “hip and knee pain,” which further

“agitates her left ankle.” (Id.) Finally, Dr. Loretz suggested that Ms. Kinnebrew

should “slowly transition back into regular physical activity and work” and

recommended that she begin “part time work” by the middle of the next month. (Id.)

      Amy Firrell, a certified nurse practitioner, completed a medical source

statement for Ms. Kinnebrew on October 23, 2018. (Id., PageID #980–85.) Firrell

noted that Ms. Kinnebrew suffered from joint pain in her knee and hip and that she

was achy, but that her obesity contributed to these issues. (Id., PageID #980.) Also,

Firrell estimated Ms. Kinnebrew’s functional limitations, but noted that they “would

need to be determined by a functional capacity exam.” (Id., PageID #981.) Christine

Ontko, a registered/licensed occupational therapist, signed off on that evaluation.

(Id., PageID #984.) Later, Firrell or Ontko filled out the functional capacity checklist,


                                           4
    Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 5 of 20. PageID #: 1077




determining that Ms. Kinnebrew could not sit for more than thirty minutes at a time

and that she could not stand for longer than fifteen minutes. (Id.) They noted that

Ms. Kinnebrew could not stand or walk for more than two hours of an eight-hour day

and that she needed a job that would permit her to walk around for a minute at least

every half hour. (Id.) Also, they indicated that Ms. Kinnebrew needs to use a cane,

but that she could occasionally reach, pinch, or grasp and that she had ample fine

and gross coordination. (Id., PageID #981–84.)

               B.2.   Consulting Psychological Examiner

      On August 16, 2017, Ms. Kinnebrew had a psychological exam, and the

administrative law judge considered the report of that exam. (Id., PageID #809–14.)

Dr. Jorethia Chuck, Ph.D., noted that Ms. Kinnebrew reported suffering from swollen

legs, but she was unsure why she was required to undergo “a mental health

evaluation.”    (Id., PageID 810.)   As for her psychological state at the time,

Ms. Kinnebrew denied any mental health issues; therefore, Dr. Chuck did not

diagnose her with any DSM-V illness, nor did she find Ms. Kinnebrew suffered from

any mental health ailments. (Id., PageID 813–14.) While Dr. Chuck concluded

Ms. Kinnebrew had “low average” cognitive functioning, short-term memory

problems, and was depressed, she opined that Ms. Kinnebrew could “withstand the

stresses and pressures” of “work activities” based on her mental abilities.     (Id.,

PageID #814.)

               B.3.   State Consultants

      Two state agency reviewing consultants—Dr. Sreenivas Venkatachala, M.D.,

and Dr. Kristen Haskins, Psy.D. evaluated Ms. Kinnebrew. First, on July 26, 2017,


                                          5
    Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 6 of 20. PageID #: 1078




Dr. Venkatachala reviewed Ms. Kinnebrew’s medical records and adopted the

residual functional capacity finding from the prior administrative law judge’s opinion

“based on AR 98-4,” a Social Security Administration acquiescence ruling that the

agency issued after the decision in Drummond v. Commissioner of Social Security,

126 F.3d 837 (6th Cir. 1997).    (Id., PageID #352.)       That prior determination of

Ms. Kinnebrew’s     residual   functional       capacity   provided   the   basis   for

Dr. Venkatachala’s opinion. (Id., PageID #325–53.) Second, on August 29, 2017,

Dr. Haskins determined that Ms. Kinnebrew suffered from depression and anxiety,

neither of which was severe. (Id., PageID #336, 350.)

      C.     Administrative Law Judge’s Decision

      On February 27, 2019, after taking testimony and considering the record, the

administrative law judge issued a written decision denying Ms. Kinnebrew’s

applications based on the prior determination that denied Ms. Kinnebrew’s

applications. (Id., PageID #72–85.) That is, the administrative law judge concluded,

notwithstanding a new alleged onset date, that res judicata required adoption of the

determination of residual functional capacity the prior administrative law judge

made. (Id., PageID #73–74.) According to the administrative law judge, both the

Principles of Acquiescence Ruling 98-4(6) and Drummond dictate this result. (Id.)

The administrative law judge found that Ms. Kinnebrew presented “no new or

material evidence” to demonstrate a “significant worsening” of her condition since her

prior application. (Id. at PageID #73–72.)

      Then, the ALJ conducted the customary five-step inquiry to determine whether

Ms. Kinnebrew was disabled as that term is defined under 20 C.F.R. §§ 404.1520(a)


                                            6
    Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 7 of 20. PageID #: 1079




and 416.920(a). (Id. at PageID #74.) At step one, the administrative law judge found

that Ms. Kinnebrew had not engaged in substantial gainful activity since March 27,

2017. (Id., PageID 75.) At step two, he determined that Ms. Kinnebrew had several

severe impairments, including “degenerative arthritis of the left hip; obesity; lumbar

degenerative arthritis without sciatica; and bilateral peroneal tendonitis with

edema.”   (Id.)   He also identified several non-severe impairments with which

Ms. Kinnebrew lives, including hypertension, depression, and a learning disorder.

(Id. at Page ID #76.) At step three, the administrative law judge determined that

Ms. Kinnebrew did not have an impairment or combination of impairments that meet

or medically equal the severity required for one of the enumerated impairments in

20 C.F.R. Part 404, Subpart P, app. 1. See 20 C.F.R. §§ 404.1520(d), 404.1525,

404.1526, 416.920(d), 416.925, and 416.926. (Id. at PageID #78.)

      As to step four, the ALJ determined that Ms. Kinnebrew’s condition foreclosed

her past relevant work as a state certified nurse assistant.       (Id., PageID #83.)

However, the administrative law judge found that Ms. Kinnebrew’s residual

functional capacity would permit her to perform sedentary work, with several

exceptions:

      The RFC limits the claimant to lift, carry[,] push, and pull 10 pounds
      occasionally and less than 10 pounds frequently; sit for sixty minutes
      before she has to stand or walk for five minutes every 60 minutes while
      remaining on-task in an eight-hour workday. She can stand and walk 2
      hours each in an eight-hour workday; stand and walk 2 hours each in
      an eight-hour workday; operate foot controls with right foot frequently;
      reach overhead frequently with the left and right upper extremities; is
      limited to occasional climbing of ramps and stairs; but can never climb
      ladders, ropes, or scaffolds; frequently balance; occasionally stoop,
      kneel, crouch, and crawl; never work at unprotected heights, never work



                                          7
    Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 8 of 20. PageID #: 1080




      near or with moving mechanical parts, and can never operate a motor
      vehicle.

(Id., PageID #83.)

      Finally, at step five, the ALJ determined that Ms. Kinnebrew could perform

jobs that exist in significant numbers in the national economy given her age,

education, work experience, and RFC.      (Id., PageID #84.)    Therefore, he found

Ms. Kinnebrew was not disabled and denied her applications. (Id. at PageID #85.)

Nearly a year later, on January 31, 2020, the Appeals Council denied further review.

(Id., PageID #51–54.)

      D.     Report and Recommendation

      In federal court, Plaintiff raised two issues with the ALJ’s decision:

(1) incorrect application of Drummond without considering Earley v. Commissioner

of Social Security, 893 F.3d 929 (6th Cir. 2018); and (2) an erroneous determination

of residual functional capacity that failed to account for Ms. Kinnebrew’s worsening

of “symptoms and nonexertional limitations.” (ECF No. 13, PageID #1000.) The

Magistrate Judge issued a report and recommendation addressing both issues.

      Regarding the first argument, the Magistrate Judge agrees with Plaintiff.

(ECF No. 16, PageID #1059–60.)        He recommends that res judicata does not

necessarily bar Plaintiff’s new claims for benefits under more recent Sixth Circuit

precedent, Early, because Ms. Kinnebrew alleged a new period of disability. (Id.) The

Magistrate Judge notes that the administrative law judge failed to address evidence

that Ms. Kinnebrew needs to keep her legs elevated, which in his opinion was not a




                                         8
    Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 9 of 20. PageID #: 1081




harmless error because it “demonstrated a deterioration in her condition” since the

first denial of benefits. (Id., PageID #1061–62.)

      As for the ALJ’s determination of Ms. Kinnebrew’s residual functional

capacity, the Magistrate Judge determined that substantial evidence did not support

the RFC determination because it was not based on “all relevant evidence.” (Id.,

PageID #1063.) According to the Magistrate Judge, the ALJ omitted evidence that

Ms. Kinnebrew needed to keep her legs elevated throughout the day and further

indicated that, although the ALJ enjoys substantial deference when evaluating

claims of impairment, the omission of the leg elevation issue (or failure to even

provide an explanation of that omission) was not a harmless error. (Id., PageID

#1063, 1066.) Based principally on her need to elevate her legs, the Magistrate Judge

finds ample support in the record for Ms. Kinnebrew’s physical deterioration since

the last application. (Id., PageID #1064–65.)

      Although the ALJ was not required to give deference to the medical source

opinions of Firrell and Ontko, the Magistrate Judge concludes that the ALJ still

needed to consider them. (Id., PageID #1064.) Had the ALJ taken a fresh look at the

evidence by considering the opinions of Firrell and Ontko, the Magistrate Judge

posits that he would have mentioned Ms. Kinnebrew’s need to elevate her legs. (Id.)

Based on the vocational expert’s testimony, the need of an individual with the same

impairments as Ms. Kinnebrew to keep her legs elevated fifty percent of the day

would preclude all employment. (Id., PageID #1055.) Therefore, the Magistrate

Judge recommends that a fresh look at all the evidence would result in a




                                          9
   Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 10 of 20. PageID #: 1082




determination “that the jobs identified by the vocational expert would have been

eliminated.” (Id.)

      E.     The Commissioner’s Objections

      The    Commissioner     objects   to    the     Magistrate   Judge’s   report   and

recommendation, arguing (1) the ALJ applied the correct legal standard from

Drummond, as clarified by Earley; and (2) substantial evidence supports the ALJ’s

determination of Ms. Kinnebrew’s RFC.             (See ECF No. 17.)   The Commissioner

requests that the Court sustain its objections and affirm the decision denying

benefits.

                                       ANALYSIS

      The Court reviews de novo the portions of a magistrate judge’s report and

recommendation to which specific objections are made. 28 U.S.C. § 636(b)(1)(C);

United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981). “De novo review

requires the Court to re-examine the relevant evidence a magistrate judge reviewed

to determine whether to accept, reject, or modify the report and recommendation.”

Scott v. Saul, No. 1:19-cv-2393, 2021 U.S. Dist. LEXIS 92052, at *12–13 (N.D. Ohio

May 14, 2021); see 28 U.S.C. 636(b).

      When a party objects, a district court’s review is limited to determining

whether the Commissioner’s decision is supported by substantial evidence and was

made pursuant to proper legal standards. Rabbers v. Commissioner of Soc. Sec., 582

F.3d 647, 651 (6th Cir. 2004). “Substantial evidence” is more than a scintilla, but less

than a preponderance. Rogers v. Commissioner of Soc. Sec., 486 F.3d 234, 241 (6th

Cir. 2007). It is relevant evidence that “a reasonable mind might accept as adequate


                                             10
     Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 11 of 20. PageID #: 1083




to support a conclusion.” Id. If substantial evidence supports the Commissioner’s

findings, then the Court accepts them as conclusive, even if it would have reached a

different outcome on the same facts. 42 U.S.C. § 405(g). Accordingly, the Court will

remand a case for further administrative proceedings only if “the claimant has been

prejudiced on the merits or deprived of substantial rights because of the agency’s

procedural lapses.” Connor v. United States Civil Serv. Comm’n, 721 F.2d 1054, 1056

(6th Cir. 1983); see also Bowen v. Commissioner of Soc. Sec., 478 F.3d 742, 746 (6th

Cir. 2007).

I.     Res Judicata: Drummond and Earley

       At bottom, the Commissioner’s objection to the report and recommendation

stems from two Sixth Circuit cases and their progeny, Drummond and Earley,

regarding what an ALJ must do when faced with a subsequent application for

benefits.

       I.A.   Drummond

       “Social security claimants are bound by the principles of res judicata.”

Drummond, 126 F.3d at 841 (citations omitted). There, a claimant sought benefits

for a period of disability from July 6, 1987 through August 2, 1990. Id. at 839. Some

of that time period—from July 6, 1987 through July 28, 1988—duplicated a prior

application, and the administrative law judge dismissed that portion. Id. In that

overlapping portion, the previous administrative law judge determined that the

claimant could engage in sedentary work, but because she was a “younger individual”

at 49 years of age, she was not disabled. Id. at 838. For the remaining period—July

28, 1988 through August 2, 1990—the administrative law judge denied benefits,


                                         11
   Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 12 of 20. PageID #: 1084




reasoning the claimant could engage in a medium level of work and could “perform

her past relevant work” as a textile machine operator. Id. at 839.

      The claimant maintained she was entitled to benefits because the

Commissioner was bound by res judicata to adopt the prior administrative law judge’s

determination that she was able to do sedentary work, and that now—because she

was no longer a “younger individual” as in her prior claim and aged into the “person

approaching advanced age” group, she was entitled to benefits. Id. Rejecting the

Commissioner’s argument that it was not bound by res judicata, the court held that,

“[a]bsent evidence of an improvement in a claimant’s condition, a subsequent”

administrative law judge is “bound by the findings of a previous” one, meaning

“absent changed circumstances” the Commissioner is bound by a prior final decision.

Id. at 842.   The Social Security Administration then adopted this holding for

subsequent claims made in this Circuit. See AR 98-4(6), 1998 WL 474052; AR 98-3(6),

1998 WL 275051.

      I.B.    Earley

      But Drummond was based on “unusual facts” that led to “some overstatement”

in that decision. Earley, 893 F.3d at 933. In Earley, the Sixth Circuit clarified that

res judicata applies “in both directions: to bar the government and individuals from

relitigating a past final decision for no reason other than to take a second bite at the

apple.” Id. at 933 (citing 20 C.F.R. § 404.958(c)(1)). That is, res judicata applies

where a claimant files a “second application for disability benefits” for “the same

period of disability covered by” the first application. Id. But “[w]hen an individual

seeks disability benefits for a new distinct period of time, each application is entitled


                                           12
   Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 13 of 20. PageID #: 1085




to review.” Id. In a later claim, the subsequent administrative law judge should

“consider[] what an earlier judge found[,]” and it would be “fair” for that successive

administrative law judge to take the view that the prior findings “are a legitimate,

albeit not binding, consideration in reviewing a second application” where no new

evidence is provided. Id. This non-binding deference balances competing notions of

“finality, efficiency, and the consistent treatment of like cases” with a claimant’s right

to “bring a second application” where she may choose to introduce any amount of

evidence, or none at all, “after a failed application.” Id.

      The Earley Court recognized Drummond as a “black swan—the unusual

situation in which the individual wanted the administrative law judge to make the

same finding on one issue that he had made in a prior ruling.” Id. at 934. In that

court’s view, Drummond is “‘best understood as a practical illustration of the

substantial evidence rule’ in which the prior factual finding was ‘such an important

and probative fact as to render the subsequent finding to the contrary unsupported

by substantial evidence.’” Id. (quoting Albright v. Commissioner of Soc. Sec., 174 F.3d

471, 477–78 (4th Cir. 1999)). That is, after Earley, res judicata may apply to a

subsequent claim, but only where a claimant presents no new evidence.

      I.C.   Res Judicata

      Against that backdrop, applying res judicata to a claimed disability from an

unadjudicated period where the claimant submits new evidence does not require

remand, but it may be necessary. Misapplying Drummond—that is, applying res

judicata notwithstanding new evidence—can still result in harmless error in certain

circumstances, including where: (1) the current residual functional capacity is more


                                           13
      Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 14 of 20. PageID #: 1086




favorable to the claimant than the prior one; (2) the current residual functional

capacity is “substantially the same as the prior one in light of the definitions in the

Social Security Rulings and other sources” despite appearing less favorable; or

(3) “the jobs relied upon by the current ALJ in support of his finding of no disability

do not require the additional capacity.” Arendt v. Commissioner of Soc. Sec., No. 1:18-

cv-484, 2019 WL 1058263, at *9 (N.D. Ohio Mar. 6, 2019) (citing Ford v. Berryhill,

No. 5:16-cv-115, 2017 WL 2531588, at *3 (W.D. Ky. June 6, 2017)). Of these three

scenarios, the first does not apply. Because the ALJ determined that the current RFC

is the same as the prior one, neither does the second. (Compare ECF No. 9, PageID

#79 with id., PageID #319.) But the third scenario—that jobs relied upon by the

current ALJ in support of his finding of “no disability” do not require the additional

capacity—may apply. This analysis collapses into review of the evidence the ALJ

considered in reaching his “no disability” determination, to which the Court now

turns.

II.      Determination of the Current Residual Functional Capacity

         The Magistrate Judge and the Commissioner have competing concepts about

what the ALJ should have or did consider before making the current RFC

determination. The Magistrate Judge recommends remand because, in his view, the

ALJ grafted the prior RFC determination onto the new claim and failed to consider

the leg elevation issue. (ECF No. 16, PageID #1061–66.) Further, the report and

recommendation states that “the ALJ seemingly ignored or missed Kinnebrew’s

statements, treatment notes and opinion evidence that all evidenced [her] need to

elevate her legs to reduce swelling.” (Id., PageID #1063.) The Commissioner objects


                                          14
   Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 15 of 20. PageID #: 1087




that the ALJ conducted a fresh review of the evidence for the unadjudicated period

and arrived at the same conclusion as the prior ALJ—that this current decision was

based on substantial evidence—and should, therefore, be upheld.        (ECF No. 17,

PageID #1069–71.)

      II.A. Substantial Evidence

      “If substantial evidence supports the ALJ’s findings of non-disability, that

finding must be affirmed, even if substantial evidence also exists in the record to

support a finding of disability.” Fleischer v. Astrue, 774 F. Supp. 2d 875, 877 (N.D.

Ohio 2011) (citing Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994)). But when

an administrative law judge fails to “build an accurate and logical bridge between the

evidence and the result[,]” the “Court cannot uphold an ALJ’s decision[.]”         Id.

Further, “opinion source evidence the ALJ must consider differs from what the ALJ

must explain.”   Davis v. Commissioner of Soc. Sec., No. 5:19-cv-2929, 2021 WL

2642953, at *6 (N.D. Ohio June 28, 2021). Beyond treating medical source opinions,

“[a]ny other type of opinion source does not require this same treatment.” Davis,

2021 WL 2642953, at *6 (citing Smith v. Commissioner of Soc. Sec., 482 F.3d 873,

875–76 (6th Cir. 2007)). Even so, failing to explain the weight accorded to a medical

opinion likely warrants remand. See Blakely v. Commissioner of Soc. Sec., 581 F.3d

399, 409 (6th Cir. 2009).

      To make a disability determination, an ALJ must first arrive at an RFC by

considering all relevant medical and other evidence and determining whether a

claimant is able to perform work available in the national economy, despite her

impairments. 20 C.F.R. § 404.1520(e); 20 C.F.R. § 416.920(e). Relevant evidence


                                         15
   Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 16 of 20. PageID #: 1088




includes a claimant's medical history, medical signs, laboratory findings, and

statements about how the symptoms affect the claimant. 20 C.F.R. § 404.1529(a).

An administrative law judge must consider “any available information about

symptoms because subjective descriptions may indicate more severe limitations or

restrictions than can be shown by objective medical evidence alone.” SSR 96-8P

(S.S.A. July 2, 1996).

      II.B. New Evidence in a Subsequent Claim

      When making a residual functional capacity determination for a new period of

disability, the administrative law judge cannot disregard new evidence, but instead

reviews it “in the context of the entire record.” Civitarese v. Commissioner of Soc.

Sec., No. 1:19-cv-2015, 2020 WL 4366077, at *15 (N.D. Ohio 2020) (citing Earley, 893

F.3d at 933–34). Where an administrative law judge fails to consider new evidence

that is likely dispositive of a disability and a different outcome could result, remand

is required. See McClellan v. Astrue, 804 F. Supp. 678, 683 (E.D. Tenn. 2011) (holding

that the ALJ’s apparent failure to consider a mental retardation listing with new

evidence warranted remand because if he had considered the evidence, he would have

found the individual presumptively disabled).

      II.C. Evidence Relating to Leg Elevation

      The report and recommendation criticizes the administrative law judge’s

failure to address Ms. Kinnebrew’s statements that “she needed to elevate her legs to

reduce swelling,” that the “treatment notes” reflected leg swelling, and that “the

opinion of Ms. Firrell and/or Ms. Ontko . . . stated that Kinnebrew needed to elevate

her legs.”   (ECF No. 16, PageID #1064.)         Accordingly, the Magistrate Judge


                                          16
   Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 17 of 20. PageID #: 1089




recommends that “for the new period of alleged disability” here, the administrative

law judge “never mentioned either the swelling in her legs or the need to elevate her

feet” and that failure to do so in making the residual functional capacity

determination was not harmless error. (Id., PageID #1064–65.)

      The record evidence that Ms. Kinnebrew needed to elevate her feet consists of:

(1) treatment notes from two visits to her podiatrist, Dr. Loretz (ECF No. 9, PageID

#720, 903); (2) the post hoc functional capacity exam checkbox form that Firrell or

Ontko completed (id., PageID #983); and (3) testimony from Ms. Kinnebrew (id.,

PageID #241). First, the podiatrist’s office visit notes—from March 2, 2017, and

February 8, 2018—indicate that Ms. Kinnebrew sought treatment for ankle swelling

and pain. (Id., PageID #720, 901–02.) At each visit, Dr. Loretz recommended that

Ms. Kinnebrew engage in “RICE therapy at home,” meaning she should “R[est,] I[ce,]

C[ompress, and] E[levate]” the foot and ankle causing her pain. (Id., PageID #721,

903.) Second, Firrell or Ontko indicated that “with prolonged sitting,” Ms. Kinnebrew

should elevate her legs, but they failed to denote either “how high” or for “what

percentage of time” during the workday this should occur. (Id., PageID #983.) Third,

Ms. Kinnebrew testified that her legs “start swelling up real bad, and my doctors was

like—keep telling me to elevate my legs to keep the swelling down.” (Id., PageID

#241.) She reported that she spends “most” of her day either lying down or with her

feet “propped up.” (Id.)

      Additionally, Ms. Kinnebrew’s counsel posed a single question to the vocational

expert on the subject. He asked the vocational expert if “a hypothetical individual




                                         17
   Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 18 of 20. PageID #: 1090




were to need to elevate their legs while doing the sitting that’s required for a

sedentary occupation for 50% of the time that they’re sitting to at least waist level,

would that impact their ability to perform those sedentary jobs?” (Id., PageID #250

(emphasis added).) In response, the vocational expert opined that capacity would

“eliminate all of” the jobs at the sedentary level. (Id.)

             II.C.1. The ALJ’s Treatment of Leg Elevation

      The ALJ did not mention any of this evidence in his decision. (See id., PageID

#69–85.) But the ALJ found Firrell and Ontko’s opinion not persuasive because it

came after “just one visit” with Ms. Kinnebrew. (ECF No. 9, PageID #82.) Regarding

Dr. Loretz, the ALJ found her treatment notes “persuasive,” despite not technically

qualifying as a “medical opinion under 404.1527” because Dr. Loretz had “knowledge

of the claimant’s impairments[.]”      (Id., PageID #80.)   As for Ms. Kinnebrew’s

testimony, the ALJ found that she “continued to attend regular physical therapy

sessions” and “reported some relief in pain and stiffness,” which suggested “her

symptoms were not worsening as alleged.” (Id., PageID #82.) Her testimony, the

ALJ determined, lent support to the notion that her symptoms “appear to respond to

conservative treatment measures,” and “the evidence does not support a worsening

of symptoms since the prior ALJ decision after March 25, 2017.” (Id.)

             II.C.2. Evaluation of the Evidence

      However, no evidence or testimony suggests that any physician or other treater

directed Ms. Kinnebrew to elevate her legs periodically throughout the workday. In

response to Ms. Kinnebrew’s complaints of “acute” pain, Dr. Lorenz directed her to

“RICE.” Beyond that, a single mark on a check-box form indicates Ms. Kinnebrew


                                           18
   Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 19 of 20. PageID #: 1091




should elevate her feet, but provides no direction as to how often or for how long.

Finally, Ms. Kinnebrew testified that she felt better when elevating her feet.

Although counsel posed a hypothetical question to the vocational expert who opined

that a person needing to elevate her legs fifty percent of the workday would be

disqualified from the sedentary jobs identified, nothing in the record provides a

foundation for application of that hypothetical question to Ms. Kinnebrew. That is,

no evidence shows that Ms. Kinnebrew had to elevate her feet for fifty percent of the

workday.

      In sum, the Commissioner’s RFC and disability determinations are “not

subject to reversal merely because there exists in the record substantial evidence to

support a different conclusion.” Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001)

(citations omitted).   Perhaps the evidence in the record would support a

determination favorable to Ms. Kinnebrew. But if substantial evidence supports the

Commissioner’s findings, then the Court accepts them as conclusive, even if it would

have reached a different outcome on the same facts. 42 U.S.C. § 405(g). Such is the

case here. Substantial evidence supports the Commissioner’s decision; therefore, he

acted within the “zone of choice.” A reasonable mind could accept that the ALJ’s

determinations—that Ms. Kinnebrew’s condition had not substantially worsened

during the unadjudicated period and the leg elevation issue was not supported by the

record—were sufficient to reach the same RFC determination as before. Just because

the ALJ reached the same determination does not mean that he misapplied

Drummond or its progeny or committed legal error. Instead, it appears the ALJ




                                         19
   Case: 1:20-cv-00427-JPC Doc #: 18 Filed: 08/26/21 20 of 20. PageID #: 1092




misstated the law but applied it correctly, reviewing anew the evidence from the

unadjudicated period to arrive at his conclusion.

                                  CONCLUSION

      For the foregoing reasons, the Court determines that the Commissioner acted

within the permissible bounds of his discretion and based his denial of benefits on

substantial evidence. Although the ALJ misstated what he believed was required of

him based on Drummond, he proceeded to review the unadjudicated period based on

the relevant evidence as Earley requires. Therefore, he did not misapply the law.

Accordingly, the Court SUSTAINS the Commissioner’s Objections (ECF No. 17),

DECLINES TO ADOPT the Report and Recommendation (ECF No. 16), and

AFFIRMS the Commissioner’s decision denying Ms. Kinnebrew’s application for

benefits. The Court DIRECTS the Clerk to enter judgment accordingly.

      SO ORDERED.

Dated: August 26, 2021




                                              J. Philip Calabrese
                                              United States District Judge
                                              Northern District of Ohio




                                         20
